UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                                                  FILED
                                                                                               IN CLERK'S OFFICE
                                                                                           US DISTRICT COURT E.D.N.Y.
-----------------------------------------------------------------------X
SHAKEIYA BURNETT, VANESSA MORALES,                                                     '*       MAY 15 2019       *
JONATHAN MARMOLEJOS, RICHARD SERPICA,
and HENRY FOSTER,                                                                      I   BROOKLYN OFFICE

                          Plaintiffs,
                                                                                       i
                 V.                                                                    ORDER
                                                                                       i 6-CV-4602 (WFK)
WAHLBURGERS FRANCHISING LLC, CONEY
BURGERS LLC, WBDC HOSPITALITY LLC, and
MARK ANDREW SINGER,

                          Defendants.
----------------------------------------------------------X

WILLIAM F. KUNTZ II, United States District Judge:

        Plaintiff Richard Serpica having done nothing to pursue his jase since January 31, 2018,

including failing to appear for his deposition, failing to appear for a: court-ordered hearing, and
                                                                                   I




failing to execute the stipulation of dismissal, and failing to object tb the Report and
                                                                                   I




Recommendations submitted by Magistrate Judge Pollak dated Ap~il 9, 2019, IT IS HEREBY
                                                                               I




ORDERED the claims brought by Plaintiff Serpica in the above-captioned action are

DISMISSED for the reasons set forth in Magistrate Judge Pollak's keport and
                                                                           I




Recommendations. See ECF No. 69.

                                                             SO ORDERED.



                                                                                       s/WFK



Dated: May 14, 2019
       Brooklyn, New York
